CIACCIO, Judge.
Defendant was charged with and convicted of the aggravated battery of one Darryl Augillard. R.S. 14:34. He was sentenced to five years imprisonment at hard labor, the sentence was suspended and the defendant was placed on three years active probation with the conditions that he serve *630four weekends in Parish Prison, pay a fine and court costs and make restitution to the victim. Defendant appeals his conviction and sentence relying upon one assignment of error. We affirm.
The events preceeding the commission of this battery are in conflict.
According to the victim, Darryl Augil-lard, and his sister Crystal, on November 23, 1984 in the early evening, the defendant came to their family home at 2014 Miro Street in New Orleans to visit with Ms. Augillard. The defendant and Ms. Augil-lard had known each other for several years. Although they had dated for a time, at the time of this incident Ms. Augil-lard was seeing someone else socially. On this date, the defendant and Ms. Augillard became involved in an argument, after Ms. Augillard declined the defendant’s advances. Glenn then punched Ms. Augillard in the face, took the house and car keys which were in the door on Miro Street and left. Shortly after this confrontation, Darryl Augillard arrived home from work, was told of the incident that had transpired, and went to the defendant’s house to retrieve the keys. Although Mr. Augillard did not find the defendant at home, he was confronted by him as he went down the alley, next to the house. Augillard requested the keys Glenn had taken and Glenn thrust his hand in Augillard’s face. Augillard hit at the defendant who took out a knife and stabbed the^ victim several times. Augil-lard was taken to the hospital where he remained for three and one-half weeks.
According to the defendant, he had dated Crystal Augillard for two years and was dating her at the time of this incident. Glenn stated that Ms. Augillard had invited him to come to her house on the night in question. According to Glenn, the couple became involved in an argument over an abortion that Ms. Augillard was going to have. According to the defendant, he was responsible for the pregnancy. During the argument the defendant slapped Ms. Augil-lard after she kicked him. He took Ms. Augillard’s key from her house and returned to his house. While at his house, Darryl Augillard came to the door. Glenn looked outside and saw Augillard “with something in his hand.” Glenn told his niece to tell Augillard that he was not home. Glenn retreated to the kitchen. His niece did as she was instructed and Augil-lard left. Augillard returned, however, and this time Glenn, armed with a knife, met him at the door. According to Glenn, he feared for his safety because Augillard had studied martial arts. Augillard demanded to know why Glenn had struck his sister. Thereafter Augillard struck Glenn in the face. In defending himself, Glenn inflicted several wounds upon Darryl Au-gillard.
In his single assignment of error, the defendant requests that we review the record for errors patent on its face. We have reviewed the record in this case and find no such errors.
For the reasons assigned the defendant’s conviction and sentence are affirmed.
AFFIRMED.